      Case 1:20-cv-03053-JTR    ECF No. 33    filed 04/19/21   PageID.2471 Page 1 of 19


                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON
 1
 2
                                                                  Apr 19, 2021
                                                                      SEAN F. MCAVOY, CLERK

 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF WASHINGTON
10
11   TERESA S.,                                   No. 1:20-CV-03053-JTR
12
                  Plaintiff,                      ORDER GRANTING IN PART
13                                                PLAINTIFF’S MOTION FOR
14                      v.                        SUMMARY JUDGMENT AND
                                                  REMANDING FOR ADDITIONAL
15   ANDREW M. SAUL,                              PROCEEDINGS
16   COMMISSIONER OF SOCIAL
     SECURITY
17
18                Defendant.
19
           BEFORE THE COURT are cross-motions for summary judgment. ECF
20
     No. 20, 31. Attorney D. James Tree represents Teresa S. (Plaintiff); Special
21
     Assistant United States Attorney Martha Boden represents the Commissioner of
22
     Social Security (Defendant). The parties have consented to proceed before a
23
     magistrate judge. ECF No. 6. After reviewing the administrative record and the
24
     briefs filed by the parties, the Court GRANTS IN PART Plaintiff’s Motion for
25
     Summary Judgment; DENIES Defendant’s Motion for Summary Judgment; and
26
     REMANDS the matter to the Commissioner for additional proceedings pursuant to
27
     42 U.S.C. § 405(g).
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 1
      Case 1:20-cv-03053-JTR     ECF No. 33     filed 04/19/21   PageID.2472 Page 2 of 19




 1                                     JURISDICTION
 2         Plaintiff filed applications for Disability Insurance Benefits and
 3   Supplemental Security Income on August 20, 2014, alleging disability since
 4   January 12, 2011, due to back pain, headaches, left arm pain and numbness, neck
 5   pain, memory loss, depression, anxiety, hypertension, thyroid problem, and
 6   diabetes. Tr. 84-85. The applications were denied initially and upon
 7   reconsideration. Tr. 144-52, 155-67. Administrative Law Judge (ALJ) Virginia
 8   Robinson held a hearing on February 9, 2017, Tr. 40-83, and issued an unfavorable
 9   decision on November 29, 2017, Tr. 16-30. Plaintiff requested review by the
10   Appeals Council and the Appeals Council denied Plaintiff’s request for review on
11   August 31, 2018. Tr. 1-5. Plaintiff filed a civil action in this court and on April 17,
12   2019, the court issued the parties’ stipulated motion to remand for further
13   proceedings. Tr. 1401-02.
14         On December 31, 2019, ALJ Robinson held a remand hearing, Tr. 1302-24,
15   and on February 5, 2020, she issued a second unfavorable decision. Tr. 1264-90.
16   Plaintiff did not file written exceptions with the Appeals Council and the Appeals
17   Council did not review the decision on its own motion; therefore the ALJ’s
18   February 2020 decision became the final decision of the Commissioner, which is
19   appealable to the district court pursuant to 42 U.S.C. § 405(g). Tr. 1262. Plaintiff
20   filed this action for judicial review on April 23, 2020. ECF No. 1.
21                               STATEMENT OF FACTS
22         Plaintiff was born in 1966 and was 44 years old as of her alleged onset date.
23   Tr. 84. She has a high school education and worked primarily as a home aid
24   caregiver and nurse assistant. Tr. 73, 393. She has experienced a number of
25   physical incidents, including being assaulted by a patient in 2004 and being in a
26   motor vehicle accident in 2009. Tr. 524, 2064. In 2011 she had surgery on her left
27   shoulder. Tr. 905-07. She subsequently developed back pain and in 2016 she
28   underwent a lumbar fusion. Tr. 1190-91, 1238-40. Over the years she periodically


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 2
      Case 1:20-cv-03053-JTR      ECF No. 33     filed 04/19/21   PageID.2473 Page 3 of 19




 1   had injections in both elbows for epicondylitis. Tr. 1232, 1673, 1677, 1818, 2105.
 2   Over the course of the relevant period, she was also treated for depression, anxiety,
 3   diabetes, and various other acute issues.
 4                                STANDARD OF REVIEW
 5         The ALJ is responsible for determining credibility, resolving conflicts in
 6   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 7   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 8   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 9   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
10   only if it is not supported by substantial evidence or if it is based on legal error.
11   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
12   defined as being more than a mere scintilla, but less than a preponderance. Id. at
13   1098. Put another way, substantial evidence is such relevant evidence as a
14   reasonable mind might accept as adequate to support a conclusion. Richardson v.
15   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
16   rational interpretation, the Court may not substitute its judgment for that of the
17   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
18   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
19   administrative findings, or if conflicting evidence supports a finding of either
20   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
21   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
22   supported by substantial evidence will be set aside if the proper legal standards
23   were not applied in weighing the evidence and making the decision. Brawner v.
24   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
25                       SEQUENTIAL EVALUATION PROCESS
26         The Commissioner has established a five-step sequential evaluation process
27   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
28   416.920(a); Bowen v. Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 3
      Case 1:20-cv-03053-JTR     ECF No. 33    filed 04/19/21   PageID.2474 Page 4 of 19




 1   four, the claimant has the burden of establishing a prima facie case of entitlement
 2   to disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
 3   claimant establishes that a physical or mental impairment prevents the claimant
 4   from engaging in past relevant work. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
 5   If a claimant cannot perform past relevant work, the ALJ proceeds to step five, and
 6   the burden shifts to the Commissioner to show (1) the claimant can make an
 7   adjustment to other work; and (2) the claimant can perform specific jobs that exist
 8   in the national economy. Batson v. Commissioner of Social Sec. Admin., 359 F.3d
 9   1190, 1193-1194 (2004). If a claimant cannot make an adjustment to other work in
10   the national economy, the claimant will be found disabled. 20 C.F.R. §§
11   404.1520(a)(4)(v), 416.920(a)(4)(v).
12                            ADMINISTRATIVE FINDINGS
13         On February 5, 2020, the ALJ issued a decision finding Plaintiff was not
14   disabled as defined in the Social Security Act.
15         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
16   activity since the alleged onset date. Tr. 1268.
17         At step two, the ALJ determined Plaintiff had the following severe
18   impairments: spinal impairment, left shoulder impairments, bilateral elbow
19   impairment/epicondylitis, affective disorder(s), and anxiety disorder(s). Id.
20         At step three, the ALJ found Plaintiff did not have an impairment or
21   combination of impairments that met or medically equaled the severity of one of
22   the listed impairments. Tr. 1270-71.
23         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
24   she could perform light exertion level work with the following limitations:
25
           She can lift or carry up to 20 pounds occasionally and up to 10 pounds
26         frequently, stand or walk for approximately 6 hours and sit for
27         approximately 6 hours per 8 hour work day with normal breaks. She
           can occasionally climb ramps or stairs; never climb ladders, ropes, or
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 4
      Case 1:20-cv-03053-JTR     ECF No. 33   filed 04/19/21   PageID.2475 Page 5 of 19




 1         scaffolds. She can frequently balance, stoop, kneel, crouch, and only
           occasionally crawl. She can engage in frequent handling and fingering
 2         bilaterally. She can frequently reach overhead with left upper
 3         extremity. She should avoid concentrated exposure to excessive
           vibration and workplace hazards such as working with dangerous
 4         machinery and working at unprotected heights. She can perform
 5         simple routine tasks, in a routine work environment. She can make
           simple work related decisions with normal breaks. She can have
 6
           superficial interaction with coworkers, with no teamwork or
 7         supervising other employees required as part of the job. She can have
 8         superficial contact with the public.

 9
     Tr. 1271.
10
           At step four, the ALJ found Plaintiff was unable to perform her past relevant
11
     work as a home attendant and resident care aide. Tr. 1288-89.
12
           At step five the ALJ found, considering Plaintiff’s age, education, work
13
     experience, and residual functional capacity, there were jobs that existed in
14
     significant numbers in the national economy that Plaintiff could perform,
15
     specifically identifying the representative occupations of cleaner housekeeping,
16
     production line assembler, and inspector/hand packager. Tr. 1289-90.
17
           The ALJ thus concluded Plaintiff was not under a disability within the
18
     meaning of the Social Security Act at any time from the alleged onset date through
19
     the date of the decision. Tr. 1290.
20
                                           ISSUES
21
           The question presented is whether substantial evidence supports the ALJ’s
22
     decision denying benefits and, if so, whether that decision is based on proper legal
23
     standards.
24
           Plaintiff contends the ALJ erred by (1) improperly assessing the severe
25
     impairments at step two; (2) not properly assessing Plaintiff’s subjective
26
     testimony; and (3) not properly assessing the medical opinion evidence.
27
     ///
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 5
      Case 1:20-cv-03053-JTR      ECF No. 33   filed 04/19/21   PageID.2476 Page 6 of 19




 1                                      DISCUSSION
 2   1.    Plaintiff’s subjective statements
 3         Plaintiff contends the ALJ erred by improperly rejecting her subjective
 4   statements. ECF No. 20 at 5-15.
 5            It is the province of the ALJ to make determinations regarding a claimant’s
 6   subjective reports. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
 7   However, the ALJ’s findings must be supported by specific, cogent reasons.
 8   Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Once the claimant
 9   produces medical evidence of an underlying medical impairment, the ALJ may not
10   discredit testimony as to the severity of an impairment merely because it is
11   unsupported by medical evidence. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.
12   1998). Absent affirmative evidence of malingering, the ALJ’s reasons for rejecting
13   the claimant’s testimony must be “specific, clear and convincing.” Smolen v.
14   Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834
15   (9th Cir. 1996). “General findings are insufficient: rather the ALJ must identify
16   what testimony is not credible and what evidence undermines the claimant’s
17   complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir.
18   1993).
19         The ALJ concluded Plaintiff’s medically determinable impairments could
20   reasonably be expected to cause some of the alleged symptoms; however,
21   Plaintiff’s statements concerning the intensity, persistence and limiting effects of
22   those symptoms were not entirely consistent with the medical evidence and other
23   evidence in the record. Tr. 1273. The ALJ found the medical evidence of record
24   did not substantiate Plaintiff’s allegations regarding her physical or mental
25   limitations. Tr. 1273-80. The ALJ further found Plaintiff’s work history (including
26   vocational training and job search), receipt of unemployment benefits, and
27   activities contradicted her allegations. Tr. 1280-82.
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 6
      Case 1:20-cv-03053-JTR     ECF No. 33    filed 04/19/21   PageID.2477 Page 7 of 19




 1         Plaintiff asserts the ALJ erred in discounting her reports, arguing the ALJ
 2   omitted supportive objective findings from her summary, failed to explicitly
 3   identify alleged inconsistencies, and ignored the context of comments regarding
 4   improvement and various activities. ECF No. 20 at 5-15. Defendant argues the ALJ
 5   reasonably considered the support from the medical record and evidence of
 6   improvement with treatment, arguing Plaintiff is simply offering an alternative
 7   interpretation of the evidence. ECF No. 31 at 8-11.
 8         The Court finds the ALJ did not offer clear and convincing reasons for
 9   discounting Plaintiff’s subjective reports.
10         a. Activities
11         The ALJ found Plaintiff’s exercise and social activities, including walking,
12   visiting friends, and attending sporting events and church, did not support and
13   plainly contradicted Plaintiff’s allegations that her physical and mental functioning
14   was extremely limited. Tr. 1281.
15         A claimant’s daily activities may support an adverse credibility finding if the
16   claimant’s activities contradict her other testimony. Orn v. Astrue, 495 F.3d 625,
17   639 (9th Cir. 2007). However, the ALJ failed to identify any actual inconsistency
18   between these minimal and sporadic activities and Plaintiff’s allegations. The
19   record reflects Plaintiff would occasionally take short walks for exercise, but that
20   she sometimes was unable to do so because of pain or lack of motivation due to her
21   mental health. Tr. 1681, 1733, 1749, 1750, 1758, 1760, 1771, 1782, 1810, 1853,
22   2084, 2085, 2113. There is nothing inconsistent about this activity. Similarly,
23   Plaintiff never claimed to be completely unable to engage in social activities or
24   leave her home. Tr. 1272-73. Therefore, her ability to occasionally visit with
25   friends and family and attend church does not demonstrate any inconsistency with
26   her allegations or testimony at the hearing. The ALJ failed to indicate what
27   testimony she found to be contradicted by these activities.
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 7
      Case 1:20-cv-03053-JTR      ECF No. 33    filed 04/19/21   PageID.2478 Page 8 of 19




 1         Therefore, this was not a clear and convincing reason to discount Plaintiff’s
 2   allegations.
 3         b. Work activity and unemployment benefits
 4         The ALJ found Plaintiff’s allegations to be contradicted by her employment
 5   activities, including working jobs that did not end due to her impairments and her
 6   job searching activities during the relevant period. Tr. 1280-81. The ALJ further
 7   found her vocational retraining and receipt of unemployment benefits indicated she
 8   was capable of some work. Id.
 9         The Court finds this discussion does not constitute clear and convincing
10   reasons for discounting Plaintiff’s allegations, at least not for the entire relevant
11   period. An ALJ may consider past work, the reasons for leaving employment, or
12   evidence that a claimant’s condition has not prevented them from working in the
13   past and has remained constant for a number of years. See e.g., Bruton v.
14   Massanari, 268 F.3d 824, 828 (9th Cir. 2001) (ALJ properly relied on the fact that
15   claimant left his job because he was laid off, rather than because he was injured, in
16   finding the claimant’s statement unreliable); Trevizo v. Berryhill, 871 F.3d 664,
17   681 (9th Cir. 2017); Gregory v. Bowen, 844 F.2d 664, 666-67 (9th Cir. 1988).
18   However, all of the activities cited by the ALJ occurred in 2014 or 2015, while the
19   record indicates Plaintiff’s back pain and elbow conditions developed after or
20   simultaneously with the activities the ALJ identified. Tr. 584 (2/2013, developing
21   shoulder and back pain with increased keyboarding from vocational retraining,
22   needs ergonomic accommodations); 1044 (5/2014, begins reporting back pain that
23   radiates into left leg); 1097 (11/2014, begins pain management for back pain);
24   1087 (3/2015, increased back pain with new job); 1239-40 (11/2015, consult with
25   orthopedic surgeon for back pain); 1121 (1/2016, begins reporting elbow pain);
26   1231-32 (6/2016, injections for elbow pain); 1190-91 (9/2016, lumbar fusion
27   surgery). While the ALJ’s discussion of Plaintiff’s vocational activities may be a
28   reason to discount her allegations of disability back to 2011, the ALJ failed to


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 8
      Case 1:20-cv-03053-JTR     ECF No. 33    filed 04/19/21   PageID.2479 Page 9 of 19




 1   explain how these factors detracted from Plaintiff’s testimony regarding the
 2   worsening of her physical condition over the following years.
 3         With respect to Plaintiff’s ongoing job search activities, the ALJ’s
 4   implication that Plaintiff’s job search stagnated due to lack of transportation omits
 5   the remainder of the treatment note where Plaintiff indicated she did not think she
 6   could work due to pain and mental health conditions, even if she had gotten calls
 7   back from her applications. Tr. 1734. The fact that Plaintiff was attempting to find
 8   some work does not indicate she was actually capable of performing the jobs she
 9   was applying for and does not undermine her allegations of significant limitations.
10         c. Objective evidence
11         An ALJ may cite inconsistencies between a claimant’s testimony and the
12   objective medical evidence in discounting the claimant’s symptom statements.
13   Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009). But this
14   cannot be the only reason provided by the ALJ. See Lester, 81 F.3d at 834 (the ALJ
15   may not discredit the claimant’s testimony as to subjective symptoms merely
16   because they are unsupported by objective evidence). “[A]n ALJ does not provide
17   specific, clear, and convincing reasons for rejecting a claimant’s testimony by
18   simply reciting the medical evidence in support of his or her residual functional
19   capacity determination.” Brown-Hunter v. Colvin, 806 F.3d 487, 489 (9th Cir.
20   2015).
21         The ALJ engaged in an extensive discussion of the objective medical
22   evidence regarding Plaintiff’s physical and mental conditions, finding the evidence
23   did not support that her conditions were as seriously restricting as alleged. Tr.
24   1273-80. However, because none of the ALJ’s other reasons reach the clear and
25   convincing level, the ALJ’s summary of Plaintiff’s treatment over the years does
26   not on its own constitute a clear and convincing basis to discount her allegations of
27   disabling pain and other symptoms.
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 9
     Case 1:20-cv-03053-JTR     ECF No. 33    filed 04/19/21   PageID.2480 Page 10 of 19




 1         The Court further notes that the ALJ’s discussion fails to acknowledge the
 2   changing circumstances of Plaintiff’s medical conditions. For example, the ALJ
 3   discounts Plaintiff’s allegations regarding back pain because she improved
 4   following her lumbar surgery in 2016. Tr. 1274. However, this fails to take into
 5   consideration the greater than two years of back pain Plaintiff reported prior to
 6   receiving the surgery, the months of recovery following the surgery, and the
 7   residual pain and limitations she had, despite improving. Tr. 1037-44 (early reports
 8   of back pain in 2014); 1239-40 (orthopedic consultations in 2015); 1190-91
 9   (surgery in 2016); 1879-1903 (physical therapy for back, slow progress, using a
10   walker); 1668-70 (one year post-surgery still has pain, but overall satisfied with
11   results). By issuing one RFC covering the entire relevant period, the ALJ failed to
12   account for the changing circumstances of Plaintiff’s physical condition. Similarly,
13   as discussed further below, Plaintiff’s mental health issues evolved over the years,
14   with treatment beginning in earnest in 2016 (Tr. 1225), yet the ALJ discounted
15   Plaintiff’s mental health reports due to lack of evidence in the earlier years. On
16   remand, the treatment records must be viewed in light of the overall context and
17   diagnostic record. See Holohan v. Massanari, 246 F.3d 1195, 1205, 1208 (9th Cir.
18   2001).; Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1200-01 (9th Cir. 2008).
19   2.    Medical Opinion Evidence
20         Plaintiff asserts the ALJ improperly evaluated the medical opinion evidence,
21   including opinions regarding Plaintiff’s physical functioning from Dr. Liu, Ms.
22   Hahn, Ms. Franck, Dr. Drenguis, and Dr. Saue, and opinions on Plaintiff’s mental
23   functioning from Drs. Beachy, Sawyer, Bowes, Petaja, Sanchez, and Ford.
24         When a treating or examining physician’s opinion is contradicted by another
25   physician, the ALJ may reject the treating physician’s opinion for “specific and
26   legitimate reasons” based on substantial evidence. Andrews v. Shalala, 53 F.3d
27   1035, 1041 (9th Cir. 1995); Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995).
28   The specific and legitimate standard can be met by the ALJ setting out a detailed


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 10
     Case 1:20-cv-03053-JTR      ECF No. 33    filed 04/19/21   PageID.2481 Page 11 of 19




 1   and thorough summary of the facts and conflicting clinical evidence, stating their
 2   interpretation thereof, and making findings. Magallanes v. Bowen, 881 F.2d 747,
 3   751 (9th Cir. 1989). The ALJ is required to do more than offer their conclusions,
 4   they “must set forth [their] interpretations and explain why they, rather than the
 5   doctors’, are correct.” Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988).
 6         The Commissioner may reject the opinion of a non-examining physician by
 7   reference to specific evidence in the medical record. Sousa v. Callahan, 143 F.3d
 8   1240, 1244 (9th Cir. 1998).
 9         a. Dr. Liu, Ms. Hahn, Ms. Franck
10         In 2011 and 2012, following left shoulder surgery, Plaintiff was seen by
11   multiple treating providers in connection with her claim through the Department of
12   Labor and Industries, with the providers completing Activity Prescription Forms
13   limiting her ability to work, or otherwise commenting on her work restrictions
14   while recovering from surgery. Tr. 545, 562, 574, 577, 586-92, 653, 659, 899, 988,
15   990, 1005-09, 1161.
16         The ALJ adopted the findings and analysis from her prior decision regarding
17   these opinions, and assigned them little weight, noting they were temporary and
18   that a November 2015 exam showed generally normal range of motion and
19   functionality. Tr. 27, 1283. She further generally found the limitations were not
20   supported by the objective evidence and conflicted with Plaintiff’s activities,
21   noting that when extreme limitations are not supported, “it indicates that the author
22   has either inaccurate information regarding symptoms, limitations, activities and
23   abilities, does not fully understand the functional activities being rated, or is
24   serving as an advocate.” Tr. 27.
25         Plaintiff argues the ALJ violated the rule of mandate by failing to reevaluate
26   the opinion evidence, and argues that the ALJ’s analysis is too general,
27   unsupported by any citations, and inconsistent with the record showing objective
28   limitations on Plaintiff’s use of her shoulder. ECF No. 20 at 16-19. Defendant


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 11
     Case 1:20-cv-03053-JTR       ECF No. 33   filed 04/19/21   PageID.2482 Page 12 of 19




 1   argues the ALJ did not err in adopting her prior analysis, as the remand order only
 2   specifically directed reconsideration of Dr. Sawyer’s opinion, and asserts that the
 3   ALJ offered sufficient reasons for discounting the temporary opinions and
 4   reasonably interpreted the record in finding the opinions unsupported by the record
 5   and Plaintiff’s activities. ECF No. 31 at 12-14.
 6         The Court finds the ALJ did not violate the rule of mandate, as the remand
 7   order only directed specific reconsideration of Dr. Sawyer’s opinion. Tr. 1401-02,
 8   1413-14. The ALJ adopted her prior findings in light of her further review of the
 9   medical record. Tr. 1283.
10         However, the Court finds the ALJ failed to offer sufficient reasons for
11   disregarding the opined limitations. Though each individual form assessed
12   temporary restrictions in light of Plaintiff’s ongoing recovery from surgery, when
13   read together the opinions cover a period from Plaintiff’s surgery in January 2011
14   through April 2012. Tr. 899, 1009. Dr. Liu asserted Plaintiff’s limitations as of
15   early 2012 were permanent. Tr. 659, 1009. The Commissioner’s assertion that
16   these opinions were temporary and thus not indicative of whether Plaintiff was
17   disabled is not supported.
18         Furthermore, the Court finds the ALJ’s discussion of the lack of support
19   from the objective evidence to be unavailing. The only citation the ALJ provided
20   was from a physical exam of Plaintiff’s lumbar spine in November 2015. Tr. 1238.
21   This has no bearing on whether limitations relating to Plaintiff’s shoulder in 2011
22   and 2012 were accurate and supported. The record reflects tenderness, somewhat
23   decreased strength, and some limits on range of motion in the shoulder and upper
24   back throughout the period covered by Liu, Hanh, and Franck’s opinions. Tr. 542-
25   43, 548, 565-68, 963, 975, 980, 984. If a treating provider’s opinions are based “to
26   a large extent” on an applicant’s self-reports and not on clinical evidence, and the
27   ALJ finds the applicant not credible, the ALJ may discount the treating provider’s
28   opinion. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.2008); see also


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 12
     Case 1:20-cv-03053-JTR      ECF No. 33    filed 04/19/21   PageID.2483 Page 13 of 19




 1   Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005). However, when an
 2   opinion is not more heavily based on a patient’s self-reports than on clinical
 3   observations, there is no evidentiary basis for rejecting the opinion. See Ryan v.
 4   Comm’r of Soc. Sec, 528 F.3d 1194, 1199-1200 (9th Cir. 2008). The ALJ did not
 5   identify any evidence in support of her conclusion that the providers unduly relied
 6   on Plaintiff’s assertions or were acting as advocates. Additionally, as discussed
 7   above, the ALJ failed to offer legally sufficient reasons for discounting Plaintiff’s
 8   subjective complaints.
 9         Finally, the ALJ failed to specify what activities during this period she found
10   to be inconsistent with the opinions. On remand, the ALJ shall reconsider the
11   opinions from these sources regarding Plaintiff’s shoulder limitations.
12         b. Dr. Drenguis
13         Plaintiff attended a consultative physical exam with Dr. William Drenguis in
14   December 2018. Tr. 1809-15. Dr. Drenguis opined Plaintiff was limited to lifting
15   and carrying 20 pounds occasionally and 10 pounds frequently, could sit for about
16   six hours, and could stand and walk at least two hours. He assessed additional
17   postural, manipulative, and environmental limitations. Tr. 1814-15. The ALJ found
18   this opinion generally persuasive, other than the limitation on standing and walking
19   and the environmental restrictions, which she found to be inconsistent with the
20   exam and unsupported by the longitudinal record showing normal gait and lower
21   extremity functioning. Tr. 1284-85.
22         Plaintiff argues the ALJ erred in finding the opinion unsupported by the
23   doctor’s own exam and the record as a whole, as there is consistent objective
24   evidence relating to Plaintiff’s spine limitations. ECF No. 20 at 21. Defendant
25   argues the ALJ’s interpretation of the record was reasonable and the court should
26   defer to the ALJ rather than Plaintiff’s alternative interpretation of the file. ECF
27   No. 31 at 15-16.
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 13
     Case 1:20-cv-03053-JTR     ECF No. 33     filed 04/19/21   PageID.2484 Page 14 of 19




 1         The Court finds the ALJ erred. Dr. Drenguis stated that Plaintiff was limited
 2   in standing and walking due to the degenerative changes in her lumbar spine and
 3   her chronic cervical sprains. Tr. 1814. His exam noted objective findings for these
 4   conditions, including only being able to perform half of a squat, tenderness to the
 5   cervical and lumbar spine, and less than normal range of motion in her neck, back,
 6   and shoulders. Tr. 1812-13. The ALJ did not mention these abnormal findings and
 7   summarized only the normal findings from the exam. Therefore, her conclusion
 8   that the opinion was inconsistent with the exam is not supported.
 9         In terms of the record as a whole, the Court finds the ALJ’s string-cite of
10   “normal gait and lower extremity functioning” is insufficient to serve as a basis for
11   disregarding Dr. Drenguis’ opinion. Most notably, the vast majority of the ALJ’s
12   citations are to visits that did not revolve around her back problems. See, e.g., Tr.
13   1697-1720, 1861-65, 2119 (urology records); 1677, 1820, 1908, 1932, 1935, 1941,
14   2180 (treatment for epicondylitis); 1752, 1762, 1774, 1781, 2111, 2140-58
15   (treatment for diabetes, constipation, depression). Even when the citations do
16   include indications of normal gait and lower extremity functioning, it is not clear to
17   the court that this undermines Dr. Drenguis’ findings, as the limitations on
18   Plaintiff’s abilities stem from her spinal impairment, which is well-documented
19   through imaging and her spinal fusion in 2016.
20         Therefore, the Court finds the ALJ did not offer specific and legitimate
21   reasons for discounting Dr. Drenguis’ opinion regarding Plaintiff’s ability to stand
22   and walk.
23         c. Drs. Bowes, Petaja, and Sanchez
24         Plaintiff attended a consultative psychological exam with Dr. Tasmyn
25   Bowes in April 2018. Tr. 1680-91. Dr. Bowes assessed persistent depressive
26   disorder, chronic major depression, and rule out generalized anxiety disorder. Tr.
27   1682. She opined Plaintiff had no more than moderate limitations in most work-
28   related functional areas, but was markedly impaired in her ability to understand,


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 14
     Case 1:20-cv-03053-JTR      ECF No. 33    filed 04/19/21   PageID.2485 Page 15 of 19




 1   remember, and persist in tasks by following detailed instructions. Tr. 1683. This
 2   opinion was reviewed by Dr. Phyllis Sanchez, who agreed with the diagnoses and
 3   limitations. Tr. 1692.
 4         Plaintiff attended a second exam with Dr. Bowes in October 2018. Tr. 1784-
 5   91. She updated the diagnoses and opined Plaintiff was now severely limited in her
 6   ability to perform activities within a schedule, maintain regular attendance, and be
 7   punctual within customary tolerances, and was markedly impaired in
 8   communicating and performing effectively in a work setting and completing a
 9   normal work week without interruptions from psychologically based symptoms.
10   Tr. 1787. This report was reviewed by Dr. Holly Petaja, who concurred with the
11   severity and functional limits assessed. Tr. 1824.
12         The ALJ addressed these four opinions concurrently, finding the mild and
13   moderate limitations were generally consistent with the record, but finding the
14   remainder to be unpersuasive, as Dr. Bowes offered no basis for the marked
15   deterioration in Plaintiff’s condition between the two exams, and finding the
16   opinions were inconsistent with the generally unremarkable mental status exams
17   conducted by Dr. Bowes and the longitudinal record demonstrating intact mental
18   functioning. Tr. 1285-86. The ALJ further noted Dr. Bowes did not review any of
19   Plaintiff’s medical records, all of which suggested the opinions were primarily
20   based on Plaintiff’s self-reports. Id.
21         Plaintiff argues the ALJ erred, as Dr. Bowes’ exams did include supportive
22   findings in the mental status exams, and asserts that the ALJ did not properly
23   assess the longitudinal mental health objective evidence. ECF No. 20 at 24-25.
24   Defendant argues the ALJ reasonably discounted all of the psychological opinions
25   as inconsistent with the overall record, noting Plaintiff simply offers a different
26   interpretation. ECF No. 31 at 16-17.
27         The Court finds the ALJ erred. As an initial matter, Dr. Bowes’ mental
28   status exams were not “generally unremarkable.” At the first exam, Plaintiff’s


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 15
     Case 1:20-cv-03053-JTR     ECF No. 33    filed 04/19/21   PageID.2486 Page 16 of 19




 1   performance on concentration testing supported marked deficits in her cognitive
 2   functioning, and she displayed dysphoric mood, blunted affect, and low energy. Tr.
 3   1681-84. Her mental status exam was not within normal limits with respect to fund
 4   of knowledge, abstract thought, insight, and judgment. Tr. 1685. On the second
 5   exam Dr. Bowes noted Plaintiff to be irritable and resentful and exhibiting
 6   paranoia and reporting auditory hallucinations, and that her concentration was not
 7   within normal limits based on the results of the Trail Making test. Tr. 1788-89.
 8   These are not generally unremarkable findings. Furthermore, the ALJ failed to
 9   recognize that Dr. Petaja and Dr. Sanchez both opined that Dr. Bowes’ reports
10   were supported by the available objective medical evidence. Tr. 1692, 1824. An
11   ALJ may not substitute her own interpretation of the raw data of a medical exam.
12         Regarding the ALJ’s finding that the record as a whole did not support the
13   opinions because it indicated Plaintiff maintained intact mental functioning, the
14   Court finds the ALJ’s analysis to be insufficient. As with the discussion above
15   regarding Dr. Drenguis, the ALJ’s string-cite of records supposedly demonstrating
16   intact mental functioning largely includes records that do not pertain to Plaintiff’s
17   mental health treatment, and contain few if any mental findings, frequently noting
18   only that she was alert and oriented. See, e.g., Tr. 1697-1722, 1861-65, (urology
19   records); 1069, 1122, 1126, 1130, 1740, 1745, 1765, 1837, 1845, 2124, 2174,
20   2186, 2200, 2216, 2285, 2291-93 (treatment for diabetes, elbow pain, and various
21   other acute physical problems). A number of the records cited pre-date Dr. Bowes’
22   exams by many years. Tr. 594, 603, 1018, 1042, 1069, 2016, 2068. None of the
23   cited records include formal mental status exams such as those administered by Dr.
24   Bowes, other than the ones done by Dr. Ford and Dr. Sawyer, both of whom the
25   ALJ also found to be unpersuasive. Tr. 1282-83, 1286-87. Therefore, substantial
26   evidence does not support the ALJ’s assessment that these records show intact
27   mental functioning. Moreover, the record as a whole does include objective
28   findings of Plaintiff’s mental impairments, such as depressed and anxious mood


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 16
     Case 1:20-cv-03053-JTR         ECF No. 33    filed 04/19/21   PageID.2487 Page 17 of 19




 1   and affect, rumination, irritation, anger, fleeting suicidal ideation, poor
 2   concentration, lethargy, and tearfulness. Tr. 1208, 1211, 1219, 1222, 1225, 1733,
 3   1744, 1747-49, 1753-55, 1759, 1767, 1770-73, 1778, 1782, 1832-34, 1840, 1843,
 4   1848, 1853-54, 2084-86, 2091-95, 2102-04, 2110-15, 2151, 2170, 2289-90.
 5          Thus, the Court finds that the ALJ’s rationale is not supported by substantial
 6   evidence.
 7          d. Remaining medical source opinions
 8          Plaintiff assigns error to several other treating and examining source
 9   opinions. The Court notes the ALJ used the same string-cite of records in rejecting
10   Dr. Beachy, Dr. Sawyer, and Dr. Ford’s opinions regarding Plaintiff’s mental
11   functioning. Given the ALJ’s errors in evaluating the medical evidence discussed
12   above, reassessment of the other medical opinions is also warranted.
13   3.     Step two findings
14          Plaintiff argues the ALJ erred at step two by failing to find obesity and sleep
15   apnea1 to be severe impairments. ECF No. 20 at 3-5.
16          At step two of the sequential evaluation process, the ALJ must determine
17   whether the claimant has any medically determinable severe impairments. 20
18   C.F.R. §§ 404.1520(a)(ii), 416.920(a)(ii). An impairment is “not severe” if it does
19   not “significantly limit” the ability to conduct “basic work activities.” 20 C.F.R. §§
20   404.1522(a), 416.922(a). Basic work activities are “abilities and aptitudes
21   necessary to do most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). “An
22
23          1
                Plaintiff briefly asserts that the ALJ erred in failing to consider listing
24   3.02(c)(3) regarding Plaintiff’s SpO2 pulse oximetry levels. ECF No. 20 at 5.
25   However, the listing requires numerous other findings that Plaintiff does not
26   address in her briefing. See 20 C.F.R Part 404, Subpart P, Appendix 1, Sec.
27   3.02(c)(3). Plaintiff has not made any argument that her condition satisfies the full
28   criteria of this listing.


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 17
     Case 1:20-cv-03053-JTR     ECF No. 33    filed 04/19/21   PageID.2488 Page 18 of 19




 1   impairment or combination of impairments can be found not severe only if the
 2   evidence establishes a slight abnormality that has no more than a minimal effect on
 3   an individual’s ability to work.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir.
 4   1996) (internal quotation marks omitted). The step-two analysis is “a de minimis
 5   screening device used to dispose of groundless claims.” Webb v. Barnhart, 433
 6   F.3d 683, 687 (9th Cir. 2005).
 7         The ALJ found Plaintiff was treated for a number of conditions that did not
 8   cause any significant functional limitations or did not last for a continuous period
 9   of 12 months, including obesity and sleep apnea. Tr. 1268-69. Because this claim
10   is being remanded for reconsideration of Plaintiff’s subjective statements and the
11   medical opinion evidence, the ALJ will reconsider which of Plaintiff’s
12   impairments are severe, including considering any additional evidence that may be
13   submitted on remand.
14                                     CONCLUSION
15         Plaintiff argues the ALJ’s decision should be reversed and remanded for the
16   payment of benefits. The Court has the discretion to remand the case for additional
17   evidence and findings or to award benefits. Smolen v. Chater, 80 F.3d 1273, 1292
18   (9th Cir. 1996). The Court may award benefits if the record is fully developed and
19   further administrative proceedings would serve no useful purpose. Id. Remand is
20   appropriate when additional administrative proceedings could remedy defects.
21   Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir. 1989). In this case, the Court
22   finds that further development is necessary for a proper determination to be made.
23         The ALJ’s RFC determination is not supported by substantial evidence in
24   this case and must be reevaluated. On remand, the ALJ shall reevaluate the medical
25   evidence and Plaintiff’s subjective complaints, and take into consideration any
26   other evidence or testimony relevant to Plaintiff’s disability claim in completing
27   the five-step analysis.
28   ///


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 18
     Case 1:20-cv-03053-JTR     ECF No. 33     filed 04/19/21   PageID.2489 Page 19 of 19




 1         Accordingly, IT IS ORDERED:
 2         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 20, is
 3   GRANTED IN PART.
 4         2.     Defendant’s Motion for Summary Judgment, ECF No. 31, is
 5   DENIED.
 6         3.     The matter is REMANDED to the Commissioner for additional
 7   proceedings consistent with this Order.
 8         4.     An application for attorney fees may be filed by separate motion.
 9         The District Court Executive is directed to file this Order and provide a copy
10   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff and
11   the file shall be CLOSED.
12         IT IS SO ORDERED.
13         DATED April 19, 2021.
14
15                               _____________________________________
                                           JOHN T. RODGERS
16                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING IN PART PLAINTIFF’S MOTION . . . - 19
